Name: 71/238/EEC: Council Decision of 14 June 1971 applying Article 51 of the Treaty to the French overseas departments
 Type: Decision
 Subject Matter: overseas countries and territories;  social protection
 Date Published: 1971-07-05

 Avis juridique important|31971D023871/238/EEC: Council Decision of 14 June 1971 applying Article 51 of the Treaty to the French overseas departments /* Unofficial translation */ Official Journal L 149 , 05/07/1971 P. 0001 - 0001 Danish special edition: Series II Volume I(2) P. 0123 English special edition: Series II Volume I(2) P. 0197 Greek special edition: Chapter 05 Volume 1 P. 0072 Spanish special edition: Chapter 05 Volume 1 P. 0147 Portuguese special edition Chapter 05 Volume 1 P. 0147 COUNCIL DECISION of 14 June 1971 applying Article 51 of the Treaty to the French overseas departments (71/238/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 227 (2) thereof; Having regard to the Proposal 1 from the Commission; Having regard to the Opinion 2 of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas, the second subparagraph of Article 227 (2) provides that the Council shall determine the conditions under which the provisions of the Treaty other than those referred to in the first subparagraph of paragraph 227 (2), and in particular the provisions of Article 51 of the Treaty, are to apply to the French overseas departments; Whereas, in accordance with Article 1 of and Annex A to Regulation No 3 3 on social security for migrant workers, that Regulation applied to the French overseas departments and to Algeria ; whereas, however, Regulation No 109/65/EEC 4 of 30 July 1965 removed Algeria from Annex A to Regulation No 3; Whereas, by the Council Decision of 15 October 1968 5, Articles 48 and 49 of the Treaty, and the measures taken in implementation of those Articles, were made applicable to the French overseas departments: Whereas there are grounds for also making Article 51 of the Treaty applicable to those departments. HAS DECIDED AS FOLLOWS: Article 1 Article 51 of the Treaty establishing the European Economic Community and the measures taken in implementation of that Article shall apply to the French overseas departments. Article 2 This Decision shall be published in the Official Journal of the European Communities under "Legislation I". It shall enter into force on the first day of the seventh month following the publication of the implementing Regulation referred to in Article 97 of Regulation (EEC) No 1408/71 6 of 14 June 1971 on the application of social security schemes to paid workers and their families moving within the Community. Done at Luxembourg, 14 June 1971. For the Council The President M. COINTAT 1OJ No 194, 28.10.1966, p. 3359/66. 2OJ No C 10, 14.2.1968, p. 42. 3OJ No 30, 16.12.1958, p. 561/58 to 596/58. 4OJ No 125, 9.7.1965, p. 2124/65 to 2130/65. 5OJ No L 257, 19.10.1968, p. 1. 6OJ No L 149, 5.7.1971, p. 2.